

114 S438 RS: Irrigation Rehabilitation and Renovation for Indian Tribal Governments and Their Economies Act
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 443114th CONGRESS2d SessionS. 438[Report No. 114–245]IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mr. Barrasso (for himself, Mr. Tester, Mr. Hatch, Mr. Enzi, Mr. Daines, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsApril 27, 2016Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the repair, replacement, and maintenance of certain Indian irrigation projects.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Irrigation Rehabilitation and Renovation for Indian Tribal Governments and Their Economies Act or the IRRIGATE Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Indian Irrigation FundSec. 101. Establishment.Sec. 102. Deposits to Fund.Sec. 103. Expenditures from Fund.Sec. 104. Investments of amounts.Sec. 105. Transfers of amounts.Sec. 106. Termination.TITLE II—Repair, replacement, and maintenance of certain Indian irrigation projectsSec. 201. Repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 202. Eligible projects.Sec. 203. Requirements and conditions.Sec. 204. Study of Indian irrigation program and project management.Sec. 205. Tribal consultation and user input.Sec. 206. Allocation among projects. 2.DefinitionsIn this Act:
 (1)FundThe term Fund means the Indian Irrigation Fund established by section 101.
			(2)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
			IIndian Irrigation Fund
 101.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Indian Irrigation Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 103; and
 (2)any interest earned on investment of amounts in the Fund under section 105.
				102.Deposits to
		Fund
				(a)In
 generalFor each of fiscal years 2015 through 2036, the Secretary of the Treasury shall deposit in the Fund $35,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
				103.Expenditures
		from Fund
				(a)In
 generalSubject to subsection (b), for each of fiscal years 2015 through 2036, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$35,000,000; and (2)the amount of interest accrued in the Fund.
					(b)Additional
 expendituresThe Secretary may expend more than $35,000,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
				104.Investments of amounts
 (a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
				105.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this title shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 106.TerminationOn September 30, 2036— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				IIRepair,
		replacement, and maintenance of certain Indian irrigation projects
			201.Repair,
		replacement, and maintenance of certain Indian irrigation projects
 (a)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian irrigation projects that—
 (1)create risks to public or employee safety or natural or cultural resources; and (2)unduly impede the management and efficiency of the Indian irrigation program.
 (b)FundingConsistent with section 103, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $35,000,000 of amounts in the Fund, plus accrued interest, for each of fiscal years 2015 through 2036 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian irrigation projects described in section 202 (including any structures, facilities, equipment, or vehicles used in connection with the operation of those projects).
				202.Eligible
 projectsThe projects eligible for funding under section 201(b) are the Indian irrigation projects in the western United States that, on the date of enactment of this Act—
 (1)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management);
 (2)are managed by the Bureau of Indian Affairs (including projects managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); and
 (3)have deferred maintenance documented by the Bureau of Indian Affairs. 203.Requirements and conditionsNot later than 120 days after the date of enactment of this Act and as a precondition to amounts being expended from the Fund to carry out this title, the Secretary, in consultation with the Assistant Secretary for Indian Affairs, the Commissioner of Reclamation, and representatives of affected Indian tribes, shall develop and submit to Congress—
 (1)programmatic goals to carry out this title that—
 (A)would enable the completion of repairing, replacing, improving, or performing maintenance on projects as expeditiously as possible;
 (B)facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating a project; and
 (C)ensure that the results of government-to-government consultation required under section 205 be addressed; and
 (2)funding prioritization criteria to serve as a methodology for distributing funds under this title, that take into account—
 (A)the extent to which deferred maintenance of qualifying irrigation projects poses a threat to public or employee safety or health;
 (B)the extent to which deferred maintenance poses a threat to natural or cultural resources;
 (C)the extent to which deferred maintenance poses a threat to the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating the project;
 (D)the extent to which repairing, replacing, improving, or performing maintenance on a facility or structure will—
 (i)improve public or employee safety, health, or accessibility; (ii)assist in compliance with codes, standards, laws, or other requirements;
 (iii)address unmet needs; and (iv)assist in protecting natural or cultural resources;
 (E)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of enactment of this Act;
 (F)the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;
 (G)the ability of the qualifying project to address tribal, regional, and watershed level water supply needs; and
 (H)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under section 205.
					204.Study of
		Indian irrigation program and project management
 (a)Tribal consultation and user inputBefore beginning to conduct the study required under subsection (b), the Secretary shall—
 (1)consult with the Indian tribes that have jurisdiction over the land on which an irrigation project eligible to receive funding under section 202 is located; and
 (2)solicit and consider the input, comments, and recommendations of the landowners served by the irrigation project.
 (b)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall complete a study that evaluates options for improving programmatic and project management and performance of irrigation projects managed and operated in whole or in part by the Bureau of Indian Affairs.
 (c)ReportOn completion of the study under subsection (b), the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall submit to the Committees on Energy and Natural Resources and Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that—
 (1)describes the results of the study; and (2)includes recommendations for improving programmatic and project management and performance in each qualifying project area and for the program as a whole.
 (d)FundingOf the amounts authorized to be expended from the Fund, $1,000,000 shall be made available during fiscal year 2015 to carry out this section, to remain available until expended.
				205.Tribal
 consultation and user inputBefore expending funds on an Indian irrigation project pursuant to section 201 and not later than 60 days after the date of enactment of this Act, the Secretary shall—
 (1)consult with the Indian tribe that has jurisdiction over the land on which an irrigation project eligible to receive funding under section 202 is located; and
 (2)solicit and consider the input, comments, and recommendations of the landowners served by the irrigation project.
				206.Allocation among projects
 (a)In generalSubject to subsection (b), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2015 through 2036, each Indian irrigation project eligible for funding under section 202 that has critical maintenance needs receives part of the funding under section 201 to address critical maintenance needs.
 (b)PriorityIn allocating amounts under section 201(b), in addition to considering the funding priorities described in section 203, the Secretary shall give priority to eligible Indian irrigation projects serving more than 1 Indian tribe within an Indian reservation and to projects for which funding has not been made available during the 15-year period ending on the day before the date of enactment of this Act under any other Act of Congress that expressly identifies the Indian irrigation project or the Indian reservation of the project to address the deferred maintenance, repair, or replacement needs of the Indian irrigation project.
				(c)Cap on Funding
 (1)In generalSubject to paragraph (2), in allocating amounts under section 201(b), the Secretary shall allocate not more than $15,000,000 to any individual Indian irrigation project described in section 202 during any consecutive 3-year period.
 (2)ExceptionNotwithstanding the cap described in paragraph (1), if the full amount under section 201(b) cannot be fully allocated to eligible Indian irrigation projects because the costs of the remaining activities authorized in section 201(b) of an irrigation project would exceed the cap described in paragraph (1), the Secretary may allocate the remaining funds to eligible Indian irrigation projects in accordance with this title.
					(d)Basis of
 fundingAny amounts made available under this section shall be nonreimbursable.
				(e)Applicability
 of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall apply to activities carried out under this section.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Irrigation Rehabilitation and Renovation for Indian Tribal Governments and Their Economies Act or the IRRIGATE Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Indian Irrigation FundSec. 101. Establishment.Sec. 102. Deposits to Fund.Sec. 103. Expenditures from Fund.Sec. 104. Investments of amounts.Sec. 105. Transfers of amounts.Sec. 106. Termination.TITLE II—Repair, replacement, and maintenance of certain Indian irrigation projectsSec. 201. Repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 202. Eligible projects.Sec. 203. Requirements and conditions.Sec. 204. Study of Indian irrigation program and project management.Sec. 205. Tribal consultation and user input.Sec. 206. Allocation among projects. 2.DefinitionsIn this Act:
 (1)FundThe term Fund means the Indian Irrigation Fund established by section 101.
			(2)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)SecretaryThe term Secretary means the Secretary of the Interior.
			IIndian Irrigation Fund
 101.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Indian Irrigation Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 103; and
 (2)any interest earned on investment of amounts in the Fund under section 105.
				102.Deposits to
		Fund
				(a)In
 generalFor each of fiscal years 2016 through 2037, the Secretary of the Treasury shall deposit in the Fund $35,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall be used, subject to appropriation, to carry out this Act.
				103.Expenditures
		from Fund
				(a)In
 generalSubject to subsection (b), for each of fiscal years 2016 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$35,000,000; and (2)the amount of interest accrued in the Fund.
					(b)Additional
 expendituresThe Secretary may expend more than $35,000,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
				104.Investments of amounts
 (a)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
				105.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this title shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 106.TerminationOn September 30, 2037— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				IIRepair,
		replacement, and maintenance of certain Indian irrigation projects
			201.Repair,
		replacement, and maintenance of certain Indian irrigation projects
 (a)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian irrigation projects that—
 (1)create risks to public or employee safety or natural or cultural resources; and (2)unduly impede the management and efficiency of the Indian irrigation program.
 (b)FundingConsistent with section 103, the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $35,000,000 of amounts in the Fund, plus accrued interest, for each of fiscal years 2016 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian irrigation projects described in section 202 (including any structures, facilities, equipment, personnel, or vehicles used in connection with the operation of those projects), subject to the condition that the funds expended under this title shall not be—
 (1)subject to reimbursement by the owners of the land served by the Indian irrigation projects; or (2)assessed as debts or liens against the land served by the Indian irrigation projects.
					202.Eligible
 projectsThe projects eligible for funding under section 201(b) are the Indian irrigation projects in the western United States that, on the date of enactment of this Act—
 (1)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management);
 (2)are managed and operated by the Bureau of Indian Affairs (including projects managed, operated, or maintained under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); and
 (3)have deferred maintenance documented by the Bureau of Indian Affairs. 203.Requirements and conditionsNot later than 120 days after the date of enactment of this Act and as a precondition to amounts being expended from the Fund to carry out this title, the Secretary, in consultation with the Assistant Secretary for Indian Affairs and representatives of affected Indian tribes, shall develop and submit to Congress—
 (1)programmatic goals to carry out this title that—
 (A)would enable the completion of repairing, replacing, improving, or performing maintenance on projects as expeditiously as possible;
 (B)facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating a project; and
 (C)ensure that the results of government-to-government consultation required under section 205 be addressed; and
 (2)funding prioritization criteria to serve as a methodology for distributing funds under this title, that take into account—
 (A)the extent to which deferred maintenance of qualifying irrigation projects poses a threat to public or employee safety or health;
 (B)the extent to which deferred maintenance poses a threat to natural or cultural resources;
 (C)the extent to which deferred maintenance poses a threat to the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating the project;
 (D)the extent to which repairing, replacing, improving, or performing maintenance on a facility or structure will—
 (i)improve public or employee safety, health, or accessibility; (ii)assist in compliance with codes, standards, laws, or other requirements;
 (iii)address unmet needs; and (iv)assist in protecting natural or cultural resources;
 (E)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of enactment of this Act;
 (F)the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;
 (G)the ability of the qualifying project to address tribal, regional, and watershed level water supply needs; and
 (H)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under section 205.
					204.Study of
		Indian irrigation program and project management
 (a)Tribal consultation and user inputBefore beginning to conduct the study required under subsection (b), the Secretary shall—
 (1)consult with the Indian tribes that have jurisdiction over the land on which an irrigation project eligible to receive funding under section 202 is located; and
 (2)solicit and consider the input, comments, and recommendations of the landowners served by the irrigation project.
 (b)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall complete a study that evaluates options for improving programmatic and project management and performance of irrigation projects managed and operated in whole or in part by the Bureau of Indian Affairs.
 (c)ReportOn completion of the study under subsection (b), the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that—
 (1)describes the results of the study; and (2)includes recommendations for improving programmatic and project management and performance in each qualifying project area and for the program as a whole.
 (d)Status reportNot later than 2 years after the date of enactment of this Act, and not less frequently than every 2 years thereafter, the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes a description of—
 (1)the progress made toward addressing the deferred maintenance needs of the Indian irrigation projects described in section 202, including a list of projects funded during the fiscal period covered by the report;
 (2)the outstanding needs of those projects that have been provided funding to address the deferred maintenance needs pursuant to this title;
 (3)the remaining needs of any of those projects; (4)how the goals established pursuant to section 203 have been met, including—
 (A)an identification and assessment of any deficiencies or shortfalls in meeting those goals; and (B)a plan to address the deficiencies or shortfalls in meeting those goals; and
 (5)any other subject matters the Secretary of the Interior, to the maximum extent practicable consistent with tribal and user recommendations received pursuant to the consultation and input process under this section, determines to be appropriate.
					205.Tribal
 consultation and user inputBefore expending funds on an Indian irrigation project pursuant to section 201 and not later than 120 days after the date of enactment of this Act, the Secretary shall—
 (1)consult with the Indian tribe that has jurisdiction over the land on which an irrigation project eligible to receive funding under section 202 is located; and
 (2)solicit and consider the input, comments, and recommendations of the landowners served by the irrigation project.
				206.Allocation among projects
 (a)In generalSubject to subsection (b), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2016 through 2037, each Indian irrigation project eligible for funding under section 202 that has critical maintenance needs receives part of the funding under section 201 to address critical maintenance needs.
 (b)PriorityIn allocating amounts under section 201(b), in addition to considering the funding priorities described in section 203, the Secretary shall give priority to eligible Indian irrigation projects serving more than 1 Indian tribe within an Indian reservation and to projects for which funding has not been made available during the 10-year period ending on the day before the date of enactment of this Act under any other Act of Congress that expressly identifies the Indian irrigation project or the Indian reservation of the project to address the deferred maintenance, repair, or replacement needs of the Indian irrigation project.
				(c)Cap on Funding
 (1)In generalSubject to paragraph (2), in allocating amounts under section 201(b), the Secretary shall allocate not more than $15,000,000 to any individual Indian irrigation project described in section 202 during any consecutive 3-year period.
 (2)ExceptionNotwithstanding the cap described in paragraph (1), if the full amount under section 201(b) cannot be fully allocated to eligible Indian irrigation projects because the costs of the remaining activities authorized in section 201(b) of an irrigation project would exceed the cap described in paragraph (1), the Secretary may allocate the remaining funds to eligible Indian irrigation projects in accordance with this title.
					(d)Basis of
 fundingAny amounts made available under this section shall be nonreimbursable.
				(e)Applicability
 of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall apply to activities carried out under this section.April 27, 2016Reported with an amendment